The opinion of the court was delivered by
Knapp, J.
The facts found by the trial judge, as they appear in the foregoing opinion, so far as they are essential to-the determination of this case, are not controverted by the parties. The defendants, who move this rule, place their case upon the ground that the judge, on the facte so found, drew erroneous conclusions as to the proper location of the disputed line. I am persuaded, upon an examination of the case, that the determination of the judge as to the proper location of the disputed line is not open to criticism.
If, in the chain of title under which these parties came to their property, the intervention of the grant to Foster, Clinton and Hesketh in May, 1853, had not arisen, and the parties had taken title by description, merely referring to lots on the Van Vorst map, there would have been room to doubt, the correctness of the result reached. But in view of that conveyance to the three parties from Van Vorst, which included the lots of these parties (in a tract of larger dimensions), Congress street was called for as a monument, from which such larger tract conveyed, took its northern boundaries. And although in that description, certain lots on the Van Vorst, map are called for, yet while the arrangement and dimension .of the lots so conveyed remained defined by the Van Vorst plan, Congress street, as then marked Upon the ground, became the monument or base line from which the location of lots contained within that grant was to be made. Van Vorst or his heirs, having opened upon the ground definite lines for Congress street, acquiesced in by their grantees, under which these parties claim their title, such opening accepted and adopted by the public, and since improved and used by the public upon those lines, it becomes of little consequence in this case where such street should have been located under the mere guidance of the lines as originally placed upon the map of the Van Vorst property.
A grant of lands made upon a public street will be referred *85to the street as opened and used. Smith v. State, 3 Zab. 130 ; S. C., Id. 712; De Veney v. Gallagher, 5 C. E. Green 33; Jackson v. Perrine, 6 Vroom 137; Den v. Van Houten, 2 Zab. 61.
"When the defendant’s grantor purchased his lot in 1864, not only was this street opened and well defined, but all the lots on Webster avenue intervening between Congress street and his lot had been located and built upon, with a width of front in each equal to the quantity conveyed. Measuring from the street, as it existed, the northerly line of lot 41 was properly located, and this should have been conformed to in locating the defendants’ lot. Under the plain rule, as illustrated in Den v. Emerson, 5 Halst. 284, the proper location of the defendant’s lot was easy of ascertainment. Moving it six and three-tenths feet to the north of that line was an encroachment to that extent upon the plaintiff’s property, and, although the division line in question as made, has stood for some eighteen years before suit brought, there is no evidence "that the plaintiff or those under whom he claims, have assented to or acquiesced in such location. I am unable, therefore, to discover any reason for disturbing the conclusions which the trial judge arrived at.
The rule should therefore be discharged.